Citation Nr: 1609487	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-43 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1977 to May 1983.

This matter comes before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a July 2008 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama in which the RO reopened a previously denied claim of entitlement to service connection for a right ankle disorder, but denied service connection for the disorder on the merits.  A timely Notice of Disagreement ("NOD") was received from the Veteran in July 2009.  After a Statement of the Case was issued in September 2009, the Veteran perfected his appeal in November 2009, via VA Form 9 substantive appeal.

The Veteran's substantive appeal reflects that he initially requested that a Board hearing be scheduled in this matter.  In January 2010, however, the Veteran notified the RO that he wished to proceed with a local hearing before a Decision Review Officer ("DRO") in lieu of a hearing before a Board member.  Accordingly, the Veteran's testimony was received during a March 2012 DRO Hearing.  A transcript of this testimony has been associated with the record.


FINDINGS OF FACT

1.  The persuasive evidence of record reveals that the Veteran currently has diagnoses of a right ankle sprain and degenerative joint disease of the right ankle.   

2.  The Veteran reports a right ankle injury in service and recurrent pain since discharge. 

3.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's right ankle sprain and degenerative joint disease of the right ankle are related to his military service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right ankle sprain and degenerative joint disease of the right ankle  have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran seeks service connection for a right ankle disorder on the premise that (1) he injured his right ankle in Fuerth, Germany during active service, (2) he has experienced ongoing pain and other symptoms of his right ankle since service and (3) he believes his post-service right ankle symptoms are related to his in-service ankle injury.  See October 1986 original claim; Veteran's statements dated in November 2007 and February 2009; May 2012 DRO hearing transcript; Veteran's statements contained in VA treatment records dated from July 2007 to April 2013.  While viewing the evidence in the light most favorable to the Veteran, the Board finds the evidence to be in relative equipoise as to whether the Veteran injured his right ankle in service and whether the Veteran has experienced a continuity of symptomatology related to his right ankle since service.  Given this equipoise, the Board grants the Veteran's claim.  

As the Board's decision to grant service connection for a right ankle disorder  herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Turning to the merits of this appeal, the Board observes that the claims file does not contain all of the Veteran's service records; and, in fact, some of the Veteran's service medical records have been deemed unavailable.  See July 2008 Formal Finding of Unavailability of Service Records.  In this regard, the claims file does contain the Veteran's service personnel records, which reveal that the Veteran was stationed in Fuerth, Germany from July 1982 through May 1983 as a member of the 501st S&TBN, 1st Artillery Division.  See personnel records.  The service treatment records available in this case consist of the Veteran's January 1977 enlistment examination report, in which the Veteran was found to be without any abnormalities other than his vision (not disqualifying) and a birthmark.  No reference to any orthopedic problems, the Veteran's lower extremities or the Veteran's feet was noted in the report.  See January 1977 Report of Medical Examination.  The Veteran's service file does not contain a separation from service examination report.    However, it does contain a 1986 enlistment examination report prepared prior to the Veteran's reserve service.  While the Veteran was not found to have any right ankle disability upon physical examination in 1986, he did report in the medical history portion of the examination that he had broken bones in the past and that he fractured his right ankle in 1982.  See January 1986 report of medical examination and report of medical history.  

In October 1986, the Veteran filed a claim for service connection for a right ankle condition.  The RO denied the Veteran's claim in June 1987 on the basis that no chronic right ankle condition was shown to have occurred in service or upon physical examination at that time.  See April 1986 VA examination report; June 1987 rating decision. 

Thereafter, in November 2007, the Veteran filed a request to reopen his right ankle claim.  In doing so, he reported again that he injured his right ankle in service.  He stated that he was playing basketball when he injured his ankle and that he reported to sick call, where an x-ray showed that his right ankle bone was "chipped/broken."  See Veteran's November 2007 statement.  Because of the break, the Veteran reported being placed in a cast for six (6) weeks.  Id.  He stated that once the cast was removed from his right ankle, he continued to experience ankle pain but that he did not return to sick call or report this to others.  See March 2012 DRO hearing transcript, pgs. 4-5.  The Veteran stated that subsequent to service, his ankle continued to bother him throughout the years.  He also testified that he was taking pain medication for his ankle condition at the time of the hearing.  Id., pgs. 5,6; 
see also Veteran's November 2007 statement (the Veteran reported that he was experiencing irritation of his right ankle); Veteran's February 2009 statement with NOD (the Veteran reported experiencing ankle soreness for years, that his pain "comes and goes," that he used a cane to walk sometimes and that he also wore an ankle brace); Veteran's statements contained in VA treatment records.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38. U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38. U.S.C.A. § 11102; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38. U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. 
§ 3.3.09(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R 
§ 3.309 (a).  Id.  Because arthritis is specifically listed as a chronic disease under 
38 C.F.R. § 3.3.09(a), the theory of continuity of symptomatology is for application in the Veteran's service connection claim.


Turning to the issue of the Veteran's reported in-service injury, the Board notes that the Veteran is considered competent to report that he injured his ankle while in service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (In certain cases, a layperson is considered competent to testify as to the symptoms of a disability, such as pain, as well as experiencing a continuity of symptomatology).  In terms of credibility, the Board must make a factual determination as to whether the evidence supports the Veteran's assertions of injury or if the preponderance of the evidence is against finding that the Veteran hurt his ankle in service.  In making this determination, the Board observes that in addition to the Veteran's statements and hearing testimony pertaining to his alleged injury, the claims file contains two lay statements in support of the Veteran's claim, one from the Veteran's brother and the other from his mother.  In this regard, the Veteran's brother submitted a statement on the Veteran's behalf in December 2008, in which he indicated that he was also in the service, stationed in Butzbach, Germany, at the same time the Veteran served there.  He attested that he recalled the Veteran injuring his right ankle while stationed in Germany and that he saw the Veteran's right ankle in a cast in service.  See December 2008 lay statement of B.L.  In addition, the Veteran's mother provided a statement in which she asserted that the Veteran wrote to her while he was in service that he injured his ankle bone and was hospitalized.  See June 2013 lay statement of L.L.  The Veteran's mother also reported that she observed a change in the Veteran's walk after he returned from service, to include what seemed to be a limp.  Id.    

Other evidence supportive of an in-service injury finding includes the 1986 enlistment examination report prepared prior to the Veteran's reserve service.  This report reveals that approximately three (3) years after he separated from service, the Veteran stated that he had broken bones in the past and that he fractured his right ankle in 1982.  See January 1986 report of medical examination and report of medical history.  Although the Veteran did not apparently seek treatment for his ankle from 1986 to 2007, a review of the evidence reveals that he consistently reported the same service ankle injury to his VA treatment providers from 2007 to 2013.  See VA medical records.  

Viewing the 1986 enlistment medical history report in conjunction with the Veteran's statements and the lay statements of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran actually injured his right ankle in service.  As such, the Board makes the factual finding for this opinion that the Veteran did, in fact, injure his right ankle in service.    

In terms of a current diagnosis, the Board observes that a VA examiner recently issued a medical opinion in which he stated that the Veteran only had a right ankle sprain; and that this sprain was not caused by or related to any incident that occurred during the Veteran's service.  See September 2013 VA examination report.  In making this finding, the examiner indicated that he had reviewed the entire claims file and taken all of the evidence into consideration.  Id.  However, a review of the September 2013 examination report indicates that that the VA examiner did not take into consideration VA medical records in the claims file dated in 2008, 2009 and 2012 that set forth x-ray findings of "bony ossicle distal to medial malleolus c/w remote injury" (November 2008 VA medical records), "old fx/bone fragment distal [right] medial malleolus" (February 2009 VA medical records), and "ectopic bone medial ankle interval possible old avulsion fracture and anterior impingement with narrowing joint space consistent with DJD medial distal tibia and superior talus.  Healed fracture distal fibula with cortical bone elevation only viewed on oblique view of R ankle."  October 2012 VA treatment records.  

In addition to the foregoing, there is no mention in the September 2013 examination report of VA treatment records that set forth a diagnosis of degenerative joint disease of the right ankle.  See VA treatment records dated in August 2009, October 2012; see also VA treatment records dated in April 2009 (referring to an October 2008 x-ray, the treating VA examiner indicated that the Veteran had a "[b]ony ossicle distal to the medial malleolus [that] may be related to remote trauma").  In fact, one VA medical record in the file seems to indicate that a VA podiatrist discussed ankle arthroscopy as a diagnostic and treatment option with the Veteran.  October 2012 VA treatment records.  Given the lack of acknowledgement or discussion of the above-referenced evidence, the Board finds the September 2013 examination report not to be particularly persuasive in terms of the sole diagnosis set forth therein; and instead finds more probative and persuasive the medical diagnosis of degenerative joint disease of the right ankle provided by several VA podiatrists contained in the VA treatment records, particularly in light of the x-ray evidence of record.  See VA treatment records dated from July 2007 to April 2013. 

Regarding causal nexus, the VA examiner determined that it is less likely as not that the Veteran's current right ankle disorder is related to his active military service.  The examiner's rationale was that there was no official documentation of a right ankle injury in service.  The examiner failed to address the Veteran's contentions that he suffered an ankle injury and had recurrent pain ever since.  See Dalton v. Nucholson, 21 Vet. App. 23, 39 (2007)(finding medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he sustained a back injury in service"); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006)(holding that the Board erred by relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of [the appellant's] psychiatric symptoms did not occur during ... service").  Therefore, the Board finds this VA medical opinion to be inadequate and of little probative value in resolving the issue on appeal. 

However, the evidence required to warrant a grant of disability benefits does not have to be inclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38. U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise, and thus the Veteran's currently diagnosed right ankle sprain and degenerative joint disease of the right ankle are found to be related to service.  38. U.S.C.A. § 5107(b).

As shown, the Veteran competently and credible reports that he suffered a right ankle injury in service and has continued to experience ankle pain since service, albeit on an intermittent basis.  The September 2013 VA examiner diagnosed the Veteran with a right ankle sprain and post-service VA treatment records show a diagnosis of degenerative joint disease.  There is no evidence in the claims file of a superimposed injury occurring between 1983 and the present time.  On balance, the record evidence seems to support a finding of initial onset of a right ankle disorder in service.  This provides a plausible basis to conclude that the Veteran's current right ankle disorder is related to his military service.  

With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a right ankle disorder.  38. U.S.C.A. 
§ 5107(b).  The Veteran's claim of entitlement to service connection for a right ankle disorder, to include a right ankle sprain and right ankle degenerative joint disease, is granted.  


ORDER

Entitlement to service connection for a right ankle disorder, to include a right ankle sprain and right ankle degenerative joint disease, is granted. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


